DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-12, 17 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims x that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. WO 2016/176642 and US 2010/0090922. 
The improvement comprises:
WO 2016/176642 is considered as the closest prior art that teaches an apparatus for wireless networking receiver apparatus, comprising:
a receiver for receiving an electromagnetic signal (Fig.7A elements 622, 720 and 722 and para.297), 
wherein the electromagnetic signal was received from a transmitter (Fig.6A elements 620 and 622 and para.275 and 297), 
wherein the transmitter mapped digital data to a digital amplitude modulation constellation (para.272, where each matrix [D] can be provided by a digital data source 660 in the OTFS transmitter 650. The elements of 
wherein the digital amplitude modulation constellation was mapped to a 2D delay-Doppler domain (para.170-171) and transmitted according to an orthogonal time frequency space (OTFS) modulation signal scheme (Fig.6A elements 618, 622 and Fig.6C, where Fig.6C is OTFS data transmission method 690 capable of being implemented by the OTFS transmitter 650); and
a demodulator to demodulate the electrical signal to determine digital data (Fig.7A element 722 and para.297 and 298, where each replicated frame 732 of each original data matrix [D] may be stored within digital data storage 782 (stage 740).); and 
wherein the digital amplitude modulation constellation is mapped to the 2D delay-Doppler domain by transforming the digital amplitude modulation signal into a 2D transformed orthogonal time frequency space signal using a 2D Fourier transform from the 2D time-frequency domain to the 2D delay-Doppler domain (para.168-170, where the 2D Fourier transform defines a new two dimensional plane, which we will call the delay-Doppler plane, and which can represent a max delay of / Df and a max Doppler of 1/T);


US 2010/0090922 teaches a mobile terminal unit comprising:
a surface of the mobile phone for receiving an electromagnetic signal, wherein the surface is structured to perform a non-electrical function for the phone (rear cover 203 of mobile phone; para [0029]- "FIG. 2 shows the radiator 201 embedded in the rear cover 203. The cover can be the rear non-conductive cover of a mobile phone, an internal non-conductive cover or an internal non-conductive component such as a plastic carrier for a speaker. In the case of a clam shell type of phone the radiator is preferably embedded in the rear top or bottom cover"; para [0031]- "The radiator 201 can be curved in two or three directions and shaped as to follow the shape of the cover 203. The radiator can be any type of RF-suitable, conductive material as known by the person skilled in the art. Preferably a copper foil with a thickness of 5 .mu.m or thicker is used. A flex film including the radiator pattern can also be used. When using IML technology, the label being the radiator, can be pre shaped to the desired form"; para [0045]-"Mobile phones of today often require 
a transmitter to transmit according to a short-range wireless standard, the determined digital data (para [0045]- "Mobile phones of today often require several antennas for different functions of the phone as e.g. TV, FM-radio, GPS, Bluetooth. Sometimes it is also required to have separate receiving and transmitting antennas); and 
wherein the surface is a cellular phone case and wherein the wireless receiver apparatus is embedded in the cellular phone case (para.29, and 45).

With regard Claims 1 and 11, WO 2016/176642 in view of US 2010/0090922 fails to teach the limitation of "a cellular femto-cell transmitter to transmit the determined digital data according to a cellular radio standard." as recited in claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0182083 is cited because they are put pertinent to the systems and methods for reducing dispersive frequency channels caused by Doppler spread to reduce dispersive frequency channels caused by Doppler spread using a combination of multiple layer overlay modulation and orthogonal time frequency space modulation. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633